Citation Nr: 1742553	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-36 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for a left knee meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to January 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO granted service connection for a left knee meniscal tear and assigned a noncompensable evaluation, effective from January 8, 2008.  The Veteran appealed the assigned evaluation.  During the pendency of the appeal, the Veteran moved, and jurisdiction of the case was subsequently transferred to the RO in Detroit, Michigan.

In September 2012, the Veteran testified at a hearing before a Veterans Law Judge at the RO.  A transcript of that hearing was not associated with the record.  Thereafter, the Veteran was notified that a written transcript of the September 2012 hearing was unavailable, and he was provided the opportunity to testify at another hearing before a Veterans Law Judge.  In December 2012, he requested another hearing.

In February 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C., to provide the Veteran with a hearing at the RO. 

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in San Antonio, Texas.  A transcript of that hearing has been associated with the record.

In October 2013, the Board remanded this matter to the RO via the AMC for further evidentiary development.  

In November 2015, the Board denied an initial compensable evaluation for a left knee meniscal tear.  The Veteran appealed the Board's November 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued a memorandum decision vacating and remanding the Board's November 2015 decision.  

In January 2017, the Board remanded the case for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability has been shown to have painful limited flexion.

2.  The Veteran's knee disability is not productive of actual or functional flexion limited to 45 degrees; actual or functional extension limited to 5 degrees; slight recurrent subluxation or lateral instability; ankylosis; impairment of the tibia and fibula; or genu recurvatum.

3.  The Veteran does not have arthritis of the left knee.

4.  The Veteran has not had the symptomatic removal of semilunar cartilage of the left knee.

5.  The Veteran does not have dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.




CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no higher, for painful limited flexion of the Veteran's service-connected left knee disability have been met for the entire appeal period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's service-connected left knee meniscal tear is currently assigned a noncompensable rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, for recurrent subluxation or lateral instability.

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II.

Other diagnostic codes are potentially for application.  Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated. 38 C.F.R. § 4.71a, Diagnostic Code 5263.

In addition, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial evaluation of 10 percent, but no higher, for his service-connected left knee disability.  

Initially, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca, as directed by the Court in its August 2016 memorandum decision.  Under these provisions, the Board finds that an initial evaluation of 10 percent is warranted on the basis of functional loss due to pain or weakness of the left knee.  In this case, the objective symptoms are supported by pathology consistent with the assigned noncompensable evaluation; however, the Veteran has complained of pain on numerous occasions.  Accordingly, the Board concludes that an initial compensable evaluation of 10 percent, but no higher, is warranted for the Veteran's left knee disability.  

Nevertheless, the Board has considered whether a higher or separate evaluation is warranted under other relevant Diagnostic Codes.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher rating under another Diagnostic Code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  The record does not show slight recurrent subluxation or lateral instability.  In fact, the January 2008 VA examiner noted that anterior and posterior cruciate ligaments and the medial and collateral ligaments stability testing were within normal limits.  The July 2010 VA examiner also reported that there was no instability.  During the July 2010 VA examination, the Veteran denied any episodes of dislocation or subluxation.  Further, the December 2013 VA examiner indicated that anterior, posterior, and medial-lateral instability tests of the left knee were normal and noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  In addition, the February 2017 VA examiner noted that the Veteran had no history of recurrent subluxation or lateral instability.  The February 2017 VA examiner further reported that joint stability testing for the left knee was normal.  Thus, a higher evaluation is not warranted under this diagnostic code.

The Board also finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5260 for limitation of flexion.  The record does not show that flexion was limited to 45 degrees to warrant a 10 percent evaluation at any point during the appeal period.  In fact, during the January 2008, July 2010, and February 2017 VA examinations, the Veteran demonstrated left knee flexion to 140 degrees.  In addition, during the December 2013 VA examination, the Veteran had left knee flexion to 120 degrees with no objective evidence of painful motion.  Thus, the Veteran does not meet the criteria for a higher or separate evaluation under Diagnostic Code 5260.

Further, the Board finds that the Veteran is not entitled to an increased evaluation under Diagnostic Code 5261 for limitation of extension.  The record does not show that extension was limited to 10 degrees to warrant a compensable rating under these criteria.  Specifically, during the January 2008, July 2010, and February 2017 VA examinations, the Veteran demonstrated left knee extension to 0 degrees.  During the December 2013 VA examination, the Veteran had left knee extension to 5 degrees with no objective evidence of painful motion.  As such, a compensable evaluation is not warranted under Diagnostic Code 5261.

Moreover, the Board notes that there is no evidence of arthritis.  In fact, x-rays obtained during the January 2008 and July 2010 were both normal.  The December 2013 VA examiner also indicated that imaging results had been performed and that no degenerative or traumatic arthritis was documented.  Therefore, the Veteran is not entitled to a higher or separate evaluation for arthritis under Diagnostic Codes 5003 and 5010.

In addition, the Board finds that a separate 10 percent evaluation is not warranted for the left knee under Diagnostic Code 5259 for the symptomatic removal of semilunar cartilage.  Semilunar cartilage is one of the menisci of the knee joint. Stedman's Medical Dictionary 296 (27th ed., 2000).  Although the Veteran is service-connected for a left knee meniscal tear, there is no indication that his semilunar cartilage has been removed.  In fact, the December 2013 VA examiner indicated that the Veteran had never had a surgical procedure for a meniscal condition or any arthroscopic or other knee surgery.  The February 2017 VA examiner also noted that the Veteran has not had any surgery on his left knee.

The Board further finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Code 5258.  Under Diagnostic Code 5258, a 20 percent evaluation is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The Board again notes that the Veteran is service-connected for a left knee meniscal tear, and he has complained of pain.  However, he does not have the other requisite symptomatology.  Indeed, during the January 2008 VA examination, he denied having any swelling, locking, or dislocation.  Upon examination, the examiner also noted that the Veteran did not have effusion or locking.  In addition, the July 2010 VA examiner noted that the Veteran reported having a "healed tear," and he denied having effusion and locking episodes.  An examination did not reveal any meniscus abnormality.  The December 2013 VA examiner also noted that there was no meniscal condition.  The February 2017 VA examiner noted that the Veteran reported that he had a left meniscal tear during service; however, on examination, he was fully ambulatory without assistance. No associated symptoms were reported.  Rather, the examiner indicated that there was no history of recurrent effusion.  Thus, even assuming that the Veteran still has a left knee meniscal tear or dislocated semilunar cartilage, the evidence does not show that he has frequent episodes of locking and effusion.  

The Board has also considered whether a higher or separate evaluation is warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis of the left knee, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher evaluations under Diagnostic Codes 5256 (ankylosis), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  There is simply no evidence of such manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Indeed, the February 2017 VA examiner reported that there was no left knee ankylosis.  Further, based on the aforementioned range of motion findings, the record shows that the Veteran's left knee is not fixated or immobile even when painful motion is considered.  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5262, and 5263. 

In reaching this decision, the potential application of various provisions of Title 39 Code of Federal Regulations have been considered, specifically 38 C.F.R. §3.321(b)(1).  However, in this case, the Board finds that the record does not show the Veteran's left knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  As discussed above, the Veteran's chief complaints, including pain and functional loss of his left knee, are contemplated in the rating criteria and do not give rise to entitlement to an extraschedular referral. Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).  Thus, no further extraschedular discussion is warranted.

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations, as discussed above.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation of 10 percent for painful limited flexion of the left knee is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


